Order entered October 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00267-CV

                              FIELDTURF USA, INC., Appellant

                                                V.

                GARLAND INDEPENDENT SCHOOL DISTRICT, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-01185

                                            ORDER
       In accordance with the Court’s opinion of this date, we DENY as moot appellee’s

October 9, 2015 motion for leave to file sur-reply brief.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE